Citation Nr: 1209473	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia with manic depression and major depressive disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from June 1981 to August 1982 in the U.S. Navy and additional inactive U.S. Naval Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include schizophrenia with manic depression and major depressive disorder, can be adjudicated.

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD during active service.  He specifically contends that he was discharged from active U.S. Navy service in August 1982 because of an acquired psychiatric disability other than PTSD.  The Veteran's service personnel records (his DD Form 214) confirms that he was discharged from active U.S. Navy service in August 1982 to enter a Naval Reserve Officer Training Corps (NROTC) Program.  These records also show that he voluntarily left NROTC in September 1983 because of an "inability to concentrate on [his] studies."  Although the exact dates of the Veteran's Naval Reserve service are not clear from a review of the claims file, it appears that he was transferred to the Naval Reserve in September 1983 and remained on inactive Naval Reserve service until he was finally discharged from the inactive Naval Reserve in November 1985.  

The Veteran also specifically contends that he has experienced an acquired psychiatric disability other than PTSD since his service separation.  For example, after the Veteran reported experiencing auditory hallucinations since his service separation when seen on private outpatient treatment in May 2005, the diagnoses included schizophrenia.  To date, the Veteran has not been provided with a VA examination which addresses the contended etiological relationship between an acquired psychiatric disability other than PTSD, to include schizophrenia with manic depression and major depressive disorder, and active service.  The Board also observes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination to determine the current nature and etiology of his acquired psychiatric disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, to include schizophrenia with manic depression and major depressive disorder since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his acquired psychiatric disability other than PTSD, to include schizophrenia with manic depression and major depressive disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should be asked to identify any acquired psychiatric disability/ies currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed. The examiner must address the statements made by the Veteran, and comment on how they affect his or her medical opinion.  

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the 
scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

